DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pose sensor (Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor (Claim 1, 3-4, 8, 11-15); positioning apparatus (Claim 1, 9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8 it is unclear how a sensor captures at least one of the measurement device? Is the sensor physically capturing the measurement device or receiving signals? Clarification is needed in the claimed limitation. 
In claim 1, line 14, it is unclear “the other one of the measurement device and the sensor” etc.. Is there more then one measurement device and the sensor? Claim limitations only define one measurement device and sensor. Claim language needs to clarify if there is more then one measurement device and sensor.
In claim 1, line 18, the limitation “the second kinematic link lies closer to an end of the second kinematic link that is remote from the joint than to the joint” is unclear because the structural relationship of the attachment location has not been clearly defined relative to the joint.
Claims 2-18 are rejected because they depend on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008064276.
Claim 1, 19
WO 2008064276 a method and apparatus having a positioning apparatus (Fig. 2, Ref. 10B) with a pose measurement function having a first kinematic link (Fig. 2, Ref. 24B); a second kinematic link (Fig. 2, Ref. 26B); a first measuring link (Fig. 3, Ref. 62) attached to the second kinematic link (Fig. 3, Ref. 26B); a joint (Fig. 3, Ref. 64) that connects the first and second kinematic links (Fig. 3, Ref. 24B, 26B); a measurement device (Fig. 3, Ref. 80); and a sensor (Fig. 3, Ref. 86) configured to capture at least one of the measurement device (Fig. 3, Ref. 80) and signals  (reading graphical patterns 80; Para. 0036) transmitted by the measurement device (Fig. 3, Ref. 80), wherein: one of the measurement device (Fig. 3, Ref. 80) and the sensor (Fig. 3, Ref. 86) is arranged at the first measuring link (Fig. 3, Ref. 84) and is movable jointly (See Fig. 3) with the second kinematic link (Fig. 3, Ref. 26B) relative to the first kinematic link (Fig. 3, Ref. 24B), the other one of the measurement device (Fig. 3, Ref. 80) and the sensor (Fig. 3, Ref. 86) is arranged at least indirectly at the first kinematic link (Fig. 3, Ref. 24B) and is movable jointly with the first kinematic link (Fig. 3, Ref. 24B) relative to the second kinematic link(Fig. 3, Ref. 26B), an attachment location (Fig. 3, Ref. 68) of the first measuring link (Fig. 3, Ref. 62) at the second kinematic link (Fig. 3, Ref., 26B) lies closer to an end (See Fig. 3) of the second kinematic link (Fig. 3, Ref. 26B) that is remote from the joint (Fig. 3, Ref. 64) than to the joint (Fig. 3, Ref. 64), and the positioning apparatus (Fig. 2, Ref. 10B) is configured to ascertain, based on data captured by the sensor (Fig. 3, Ref. 86), a first relative pose value corresponding (Para. 0048; Camera con-elate the area detected to a position) to the degree of freedom of the joint (Fig. 3, Ref. 64) and a further relative pose value for another degree of freedom (Para, 0049; camera acquiring two or more triangles for determining orientation).  

    PNG
    media_image1.png
    621
    522
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    745
    470
    media_image2.png
    Greyscale

Claim 2
 	WO 2008064276 discloses coordinate measuring machine comprising the positioning apparatus (See Abstract).  
Claim 3
 	WO 2008064276 discloses the sensor (Fig. 3, Ref. 86) is configured to optically capture the at least one of the measurement device (Fig. 3, Ref. 62) and the signals transmitted by the measurement device (Fig. 3, Ref. 62).  
Claim 5
 	WO 2008064276 discloses the first measuring link (Fig. 3, Ref. 62) and the first kinematic link (Fig. 3, Ref. 24B) are not in contact with one another (See Fig. 3).  
Claim 6
 	WO 2008064276 discloses the first measuring link (Fig. 4, Ref. 62’) is not directly connected to the joint (Fig. 4, Ref. 154).  
Claim 7
 	WO 2008064276 discloses the first measuring link (Fig. 3, Ref. 62) is received at least partially in a hollow body section (Fig. 3, Ref. 96) of the second kinematic link (Fig. 3, Ref. 26B).  
Claim 8
 	WO 2008064276 discloses the sensor (Fig. 3, Ref. 86) and the measurement device (Fig. 3, Ref. 80) are arranged opposite one another in the region of the joint (See Fig. 3).  
Claim 9
 	WO 2008064276 discloses an absolute pose value of at least one reference location (Para. 0048) of the positioning apparatus is determined based on at least one of the relative pose values (Values of the triangle locations)(Para. 0048) .  
Claim 12
 	WO 2008064276 discloses a radiation source (Fig. 3, Ref. 88) for generating electromagnetic radiation as a signal of the measurement device (Fig. 3, Ref. 62), wherein the sensor (Fig. 3, Ref. 86) is configured for capturing the radiation (captures reflected light).  
Claim 13
 	WO 2008064276 discloses the sensor (Fig. 3, Ref. 86) is spatially resolving (sensor being located within Ref. 24B makes it spatially resolved).  
Claim 14
 	WO 2008064276 discloses a relative arrangement of the sensor (Fig. 3, Ref. 86) and the measurement device (Fig. 3, Ref. 62) is ascertainable based on the data captured by the sensor (Fig. 3, Ref. 86; Para. 0049).  
Claim 15
 	WO 2008064276 discloses the first relative pose value relates to a bending degree of freedom (Para. 0049; bend), and the sensor (Fig. 3, Ref. 86) is arranged closer to the attachment location than to the joint (See Fig. 2).  
Claim 18
 	WO 2008064276 discloses the positioning apparatus is a robot configured to measure objects (See Abstract; Fig. 2).  
Claim 20
 	WO 2008064276 discloses fixing, using the positioning apparatus (Fig. 1, Ref. 10), a relative arrangement, with respect to an object to be measured, of at least one of the positioning apparatus (Fig. 1, Ref. 10), a tool attached (Fig. 1, Ref. 30) to the positioning apparatus (Fig. 1, Ref. 10), and a measuring sensor (Fig. 3, Ref. 86) attached to the positioning apparatus (Fig. 1, Ref. 10); and ascertaining a measurement value relating to the object (Para. 0019), taking into account the relative pose value (position), wherein the measurement value includes an object coordinate value (Para. 0049).

Allowable Subject Matter
Claims 4, 10-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 4, 10-11, 16-17, the prior art fails to disclose or make obvious a second measuring link attached to the first kinematic link, wherein the other one of the measurement device and the sensor is attached to the second measuring link; a third kinematic link; a second measuring link; and a second joint that connects the third kinematic link to the second kinematic link, wherein: the positioning apparatus is configured to ascertain a relative pose value between the first and second measuring links, and the absolute pose value of the reference location is determined based on the relative pose value; the joint comprises a pose sensor, and a final pose value is ascertainable based both on measurement values from the pose sensor and on the first and further relative pose values captured by the sensor; a second sensor, wherein the relative pose value is ascertained based on a difference of the respective capturing results of the sensor and the second sensor; a plurality of sensors including the sensor, wherein relative pose values with respect to six spatial degrees of freedom are ascertainable based on the plurality of sensors, and in combination with the other recited limitations of claims 1, 9, 15. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 21, 2022